Matter of Calvin J. (Flor F.) (2015 NY Slip Op 02007)





Matter of Calvin J. (Flor F.)


2015 NY Slip Op 02007


Decided on March 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2015

Mazzarelli, J.P., Andrias, Saxe, Feinman, Clark, JJ.


14510

[*1] In re Calvin J., A Child Under the Age of Eighteen Years, etc.
andFlor F., etc., Respondent-Appellant, The Administration for Children's Services, Petitioner-Respondent.


Tennille M. Tatum-Evans, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the child.

Order, Family Court, New York County (Clark V. Richardson, J.), entered on or about February 18, 2014, which, after a dispositional hearing, and upon a finding of neglect on consent, awarded custody of the subject child to the nonparty father, unanimously affirmed, without costs.
A sound and substantial basis in the record exists for the court's determination that it is in the child's best interests to award custody to the father (see Matter of James Joseph M. v Rosana R., 32 AD3d 725, 726 [1st Dept 2006], lv denied 7 NY3d 717 [2006]). The court-appointed expert psychologist found that respondent mother, who suffers from recurrent major depression and intermittent explosive behavior, has poor judgment and limited insight into her mental health issues (see e.g. Matter of Devin M. [Margaret W.], 119 AD3d 435, 436 [1st Dept 2014]). In addition, the mother just recently obtained suitable housing after living in multiple shelters across New York State, while the father is employed and has maintained a home upstate with an extended family (see Matter of Raymond A. v Lisa M.H., 115 AD3d 553, 554 [1st Dept 2014]). Although, at one time, the mother had an order of protection against the father due to domestic violence, there was evidence that the mother also physically assaulted the father, and there is no indication that the father has continued this violent behavior (see Matter of David H. v Khalima H., 111 AD3d 544, 545 [1st Dept 2013], lv dismissed 22 NY3d 1149 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2015
CLERK